Citation Nr: 1754434	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-32 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for an acquired psychiatric disorder, to include anxiety disorder and/or post-traumatic stress disorder (PTSD) prior to July 20, 2011, and in excess of 30 percent thereafter.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from November 1969 to October 1971, for which service in the Republic of Vietnam he was awarded the Bronze Star and the Combat Infantryman Badge.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a September 2016 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  The matter is now before the Board for the first time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The testimony of the Veteran and his wife at the September 2016 Board hearing, as well as the lay statements in the record of the Veteran's wife and others, provide indications that the Veteran's symptoms may be worsening.  The record indicates that the Veteran's most recent VA examination for mental disorders was in September 2013.  There are minimal clinical findings recorded, and the evidence suggests that there may be some worsening of his symptoms since that examination.

At the hearing, the Veteran's representative noted that the examination was conducted under DSM-IV and that a new examination might be indicated with consideration of DSM-V criteria.  The Board agrees, given the time since the last exam, and the complaints set forth at the hearing, that additional examination is indicated.  To further assist in developing the claim, the Veteran will be offered the opportunity to identify any treatment that he has received for his psychiatric impairment during the appeal period.

For these reasons, the claim must be remanded for a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative for information pertaining to any current treatment for his acquired psychiatric disorder at any VA facility and by any private treatment provider.    

Obtain any records pertaining to the above requests for information not yet associated with the claims file and associate them with the claims file.  The Veteran's assistance should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

2.  After all additional records pertaining to the Veteran's disorder have been obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for an examination with a VA examiner with an appropriate specialty to produce psychiatric findings.

The examination should provide findings and diagnoses as to the nature, extent and current severity of the disorder, to include a review of the entire electronic claims file.  The complete electronic claims file must be made available to the examiner.  All indicated tests should be accomplished and all findings reported in detail.  Any relevant Disability Benefits Questionnaire should be completed by the examiner.  

The examiner is requested to render an opinion, in which the examiner should comment on the findings and opinions of other examiners, which appear in the record.  In addition, the opinion should acknowledge, address, consider, and discuss the Board hearing testimony of the Veteran, the testimony of the Veteran's wife, all lay evidence in the record pertaining to the Veteran's acquired psychiatric disorder, to include anxiety disorder and/or PTSD, including the Veteran's lay statements, any lay statements of his wife, family members, friends, co-workers, or others, and the Veteran's reports to treatment providers, as they appear throughout the record.

Findings should be reconciled with other records on file to the extent possible.  If an opinion cannot be made without resort to speculation, that examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




